Order entered April 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00042-CV

                                  FIRST OVILLA, Appellant

                                                V.

                              JOHN PRIMM, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-01696-A

                                            ORDER
       Before the Court is appellant’s March 25, 2019 motion for extension of time to file its

brief and motion to abate proceedings pending the resolution of a related appeal. We GRANT

the motion to the extent that appellant shall file its brief on the merits by May 30, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE